In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00147-CV

SHATARA WRIGHT, Appellant                 §    On Appeal from the 462nd District Court

                                          §    of Denton County (16-02115-211)

V.                                        §    November 14, 2019

                                          §    Opinion by Justice Wallach

MICHAEL STEPHEN PAYNE, Appellee           §    Concurrence by Chief Justice Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach___________________
                                        Justice Mike Wallach